U.S. Bank N.A. v Adler (2017 NY Slip Op 01728)





U.S. Bank N.A. v Adler


2017 NY Slip Op 01728


Decided on March 8, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 8, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
LEONARD B. AUSTIN
SANDRA L. SGROI
HECTOR D. LASALLE, JJ.


2015-12287
 (Index No. 13595/09)

[*1]U.S. Bank National Association, etc., respondent,
vDaniel Adler, appellant, et al., defendants.


Morse Geller, West Hempstead, NY, for appellant.
Fein, Such & Crane, LLP, Westbury, NY (Michael S. Hanusek of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Daniel Adler appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Adams, J.), dated October 30, 2015, as, in effect, granted that branch of the plaintiff's motion which was pursuant to CPLR 2004 for an extension of time, nunc pro tunc, to renew its motion for summary judgment on the complaint insofar as asserted against him.
ORDERED that the order is affirmed insofar as appealed from, with costs.
CPLR 2004 provides that, "[e]xcept where otherwise expressly prescribed by law, the court may extend the time fixed by any statute, rule or order for doing any act, upon such terms as may be just and upon good cause shown, whether the application for extension is made before or after the expiration of the time fixed." In exercising its discretion to grant an extension of time pursuant to CPLR 2004, a court may consider such factors as the length of the delay, the reason or excuse for the delay, and any prejudice to the party opposing the motion (see Tewari v Tsoutsouras, 75 NY2d 1, 11-12; Siracusa v Fitterman, 110 AD3d 1055, 1056).
Under the circumstances of this case, the Supreme Court providently exercised its discretion in, in effect, granting that branch of the plaintiff's motion which was pursuant to CPLR 2004 for an extension of time, nunc pro tunc, to renew its motion for summary judgment.
BALKIN, J.P., AUSTIN, SGROI and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court